Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 1 of 15




               EXHIBIT “A”
         Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 2 of 15



                                   Cause No. 2020CVA001858-D1
 JUANITA LIRA DE RUIZ,                            §                 IN THE DISTRICT COURT
    Plaintiff,                                    §
                                                  §
                                                  §
                                                  §
 vs.                                              §          49TH JUDICIAL DISTRICT COURT
                                                  §
 ELIUD MENDOZA RIVERA,                            §
    Defendant.                                    §
                                                  §
                                                                     WEBB COUNTY, TEXAS


                               PLAINTIFF’S FIRST AMENDED PETITION

To the Honorable Judge of Said Court:
         Plaintiff Juanita Lira De Ruiz, files this her First Amended Petition complaining of Defendants

Eliud Mendoza Rivera and Transportes Jaly. For cause of action, Plaintiff would respectfully show

the Honorable Court and Jury the following:

                              1.      DISCOVERY CONTROL PLAN

1.1.     Plaintiff intends to conduct discovery pursuant to a level three discovery control plan.

                                    2.      CLAIM FOR RELIEF

2.1.     Plaintiff seeks monetary relief in excess of $1,000,000.

                                           3.      PARTIES

3.1.     Plaintiff Juanita Lira De Ruiz (“Juanita”) is an individual residing in Webb County, Texas.

3.2.     Defendant Eliud Mendoza Rivera (“Eliud”) is an individual who has filed an answer in state

court.

3.3.     Defendant Transportes Jaly is a Mexican business organization, the precise nature of which is

not known to the Plaintiff, and said Defendant is doing business in Texas, although not registered to

do so. Said Defendant is engaged in business in this state within the meaning of that term as defined

by §17.042, Tex. Civ. Prac. & Rem. Code, and may be served with process pursuant to the Hague
         Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 3 of 15



Convention, 20 U.S.T. 361 (February 10, 1969) as authorized by Tex. R. Civ. P. 108a. Pursuant

thereto, service of process may be effected by serving a true and correct copy of the citation, with a

copy of the petition attached thereto, to Transportes Jaly, 5543 Col El Nolgal, Nuevo Laredo,

Tamaulipas, Mexico 88000. Service will be accomplished through APS International, Ltd.,1 APS

International Plaza, 7800 Glenroy Road, Minneapolis, Minnesota 55439-3122, in accordance with

the Hague Convention.

4.                Defendant Transportes Jaly is a foreign corporation engaging in business in the State

of Texas within the meaning of §17.042 of the Texas Civil Practice and Remedies Code. Defendant

Transportes Jaly operated in the State of Texas, and as a result of its business operations, a tort was

committed in the State of Texas.




1
    https://www.civilactiongroup.com/international-service-of-process
       Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 4 of 15




5.       Defendant Transportes Jaly does not maintain a regular place of business in the State of

Texas and has no designated agent for service of process. Therefore, service of process may be

accomplished by serving duplicate copies of process upon the Texas Secretary of State as follows:

The Secretary of the State of Texas
P. O. Box 12887
Austin, Texas 78711-2887


6.       The Secretary of State will then immediately mail a copy of the process by registered or

certified mail, return receipt requested to the President/Chief Executive Officer or officer or agent

for service of Defendant Transportes Jaly at its home office address: 5543 Col El Nolgal, Nuevo

Laredo, Tamaulipas, Mexico 88000.



                       7.        MISNOMER, ALTER-EGO, ASSUMED NAME

7.1.     In the event any parties are misnamed or not included herein, such event was a misnomer,

or such parties are or were alter egos of parties named herein

                                   8.          JURISDICTION AND VENUE

8.1.     Venue is proper in Webb County, Texas because all or a substantial part of the events or

omissions giving rise to the Plaintiff’s claims occurred in Webb County. Tex. Civ. Prac. & Rem.

Code § 15.002(a)(1-3).

                                                  9.   FACTS

9.1.     Transportes JALY hired, qualified, supervised, and retained Eliud Mendoza Rivera

(“Eliud”). At all times relevant to this lawsuit, Eliud was acting in the course and scope of his

actual or statutory employment with Transportes JALY. Eliud was operating a commercial motor

vehicle for and on behalf of Transportes JALY.

Juanita Lira De Ruis v. Eliud Mendoza Rivera
Plaintiff’s First Amended Petition                                                           Page 3 of 9
       Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 5 of 15




9.2.     On or about Thursday, April 18, 2019, Juanita was lawfully operating her 2001 Nissan

Cube. Juanita had stopped for a red light at the 5800 block of San Dario Avenue. When suddenly

and without any warning, Eliud reversed his Dodge Ram 4500 into the front of Juanita’s vehicle.

9.3.     Eliud was cited for reversing his vehicle - backing so as to interfere or without safety.

                       10.      NEGLGENCE OF ELIUD MENDOZA RIVERA

10.1.1. At the time of the accident in question, Eliud was guilty of various acts and omissions of

negligence including, but are not limited to, the following:

10.1.2. Failed to keep a proper lookout;

10.1.3. Failed to exercise due care to avoid collision;

10.1.4. Failed to safely operate the vehicle; and

10.1.5. Used poor driving judgment while operating the vehicle.

10.2.    Transportes Jaly is negligent for Eliud’s actions and omissions through the doctrine of

Respondeat Superior.

                                        11.    NEGLIGENCE PER SE

11.1.        Additionally, Defendant is liable for damages to the Plaintiff for actions of Eliud which

constitute negligence per se, as the term is defined by law, by violating one of more of the following

statutes, said violation proximately causing the occurrence in question and the damages to the

Plaintiff:

11.1.1. Transportation Code, Section 545.062: an operator of a motor vehicle shall maintain a safe

following distance based on the speed of each vehicle, traffic, and highway conditions, such that the

following vehicle is able to safely stop without colliding into the preceding vehicle.

11.2.    Plaintiff alleges that each and every, all and singular unreasonable and unjustified violations

of the aforementioned statutory provision on the part of the Defendant, their agents, servants,


Juanita Lira De Ruis v. Eliud Mendoza Rivera
Plaintiff’s First Amended Petition                                                            Page 4 of 9
        Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 6 of 15




employees and/or statutory employees, constitute negligence per se which was and is the direct and

proximate cause of the injuries and damages sustained by Plaintiff as hereinafter set out.

          12.      NEGLIGENCE AND GROSS NEGLIGNECE OF TRANSPORTES JALY

12.1.     Further, Defendant Transportes JALY was independently and directly negligent.

Defendant Transportes JALY owed a duty of care to take steps to prevent injury to the driving

public by, among other things, determining the competency of a job applicant to drive, adequately

supervising its employee-drivers, and adequately exercising control over its employees and their

driving habits. The reason for this duty of care is to promote safety and prevent motor vehicle

collisions. Defendant Transportes JALY superficially assumed the duty to hire, supervise, train,

and retain only safe and qualified drivers and to keep unsafe, reckless, or incompetent drivers like

Rivera from operating its vehicles. However, Transportes Jaly:

1.1.      Failed to appropriately and adequately train Rivera;

1.2.      Failed to appropriately and adequately supervise Rivera;

1.3.      Failed to remain knowledgeable of Rivera’s competence and qualifications;

1.4.      Failed to enforce or implement progressive discipline policies;

1.5.      Negligently continued to retain Rivera;

1.6.      Negligently qualified Rivera to operate a motor vehicle;

1.7.      Negligently and grossly negligently entrusted the motor vehicle to Rivera when it knew or

should have known he was a reckless or incompetent driver;

1.8.      Negligently assigned a Rivera a job when he was not competent to perform such job under

the known conditions;

9.2      Each of the foregoing negligent acts or omissions of Defendant, whether taken singularly,

or in any combination, was a proximate cause of Plaintiff’s injuries and damages, which are


Juanita Lira De Ruis v. Eliud Mendoza Rivera
Plaintiff’s First Amended Petition                                                           Page 5 of 9
      Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 7 of 15




hereinafter set out. Defendant was independently and directly negligent. Defendant’s actions and

omissions involved an extreme degree of unnecessary risk, considering the probability and

magnitude of the potential harm to others and it was subjectively aware of such risk. Defendant’s

independent actions and omissions constitute gross negligence and were a proximate cause of the

occurrence and Plaintiff’s injuries and damages.

                           13.      DAMAGES TO JUANITA LIRA DE RUIZ

13.1.    As a proximate result of the collision and of the negligence of the Defendant, Plaintiff

suffered injuries and the following damages:

13.1.1. Reasonable and necessary medical expenses in the past;

13.1.2. Reasonable and necessary medical expenses which, in all probability, will be incurred in

the future;

13.1.3. Physical pain suffered in the past;

13.1.4. Physical pain which, in all reasonable probability, will be suffered in the future;

13.1.5. Mental anguish suffered in the past;

13.1.6. Mental anguish which, in all reasonable probability, will be suffered in the future;

13.1.7. Physical impairment in the past;

13.1.8. Physical impairment which, in all reasonable probability, will be suffered in the future;

13.1.9. Loss of wage earning capacity or lost wages in the past; and

11.1.10 Loss of wage earning capacity or lost wages which, in all reasonable probability, will be

         suffered in the future.

13.2.    Because of all of the above and foregoing, Plaintiff has been damaged, and will be damaged,

in a sum within the jurisdictional limits of this Court, such monetary relief being over $1,000,000,

with the final awarded amount to be just and fair as decided by a jury of Plaintiff’s peers.


Juanita Lira De Ruis v. Eliud Mendoza Rivera
Plaintiff’s First Amended Petition                                                            Page 6 of 9
      Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 8 of 15



                                     14.       PRE-JUDGMENT INTEREST

14.1.    Plaintiff further requests that they be awarded pre-judgment interest on all incurred

damages as allowed by law.

                                               15.     JURY TRIAL

15.1.    Plaintiff respectfully requests a jury trial and have tendered the appropriate fee.

                                                 16.     PRAYER

16.1.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants, be cited

to appear and answer, and that upon final hearing hereof, Plaintiff has judgment over and against

said Defendants, including, but not limited to, actual damages in excess in excess of $1,000,000,

such being within the jurisdictional limits of this Court; for pre-judgment and post-judgment

interest as provided by law; reasonable and necessary attorney’s fees; for costs of court; and for

such other and further relief, at law or in equity, as the Court may deem just and proper.

                                                       Respectfully submitted,

                                                       MALTOS LAW FIRM, PLLC
                                                       8600 Wurzbach Road, Suite 702
                                                       San Antonio, TX 78240
                                                       Office: 210/598-8474
                                                       Fax: 210/775-5009
                                                       Email: manuel@maltoslaw.com
                                                              denise@maltoslaw.com

                                                       By:____/s/ Manuel C. Maltos___
                                                       MANUEL C. MALTOS
                                                       State Bar No. 24050985

                                                       and

                                                       CANTU LAW FIRM, PLLC
                                                       8600 Wurzbach Road, Suite 702
                                                       San Antonio, TX 78240
                                                       Office: 210/547-0505
                                                       GERMAN CANTU


Juanita Lira De Ruis v. Eliud Mendoza Rivera
Plaintiff’s First Amended Petition                                                             Page 7 of 9
      Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 9 of 15




                                               State Bar No. 24096536
                                               gcantu@thecantulawfirm.com

                                               ATTORNEYS FOR PLAINTIFF




Juanita Lira De Ruis v. Eliud Mendoza Rivera
Plaintiff’s First Amended Petition                                          Page 8 of 9
     Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 10 of 15




                                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been e-served
upon counsel of record on this the 18th day of April, 2021 as follows:

Anthony B. James
State Bar No. 10537300
HODGE & JAMES
P.O. Box 534329 (78553)
1617 E. Tyler Ave., Suite A
Harlingen, Texas 78550
O: 956/425-7400
F: 956/425-7707

ATTORNEY FOR DEFEDANT RIVERA

                                                ____/s/Manuel Maltos_______
                                                MANUEL C. MALTOS




Juanita Lira De Ruis v. Eliud Mendoza Rivera
Plaintiff’s First Amended Petition                                                         Page 9 of 9
      Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 11 of 15                                       Filed
                                                                                                    12/7/2020 10:09 AM
                                                                                                       Esther Degollado
                                                                                                           District Clerk
                                                                                                           Webb District
                                                                                                       Arlene Gonzalez
(2020-174)                                                                                          2020CVA001858D1

                                 CAUSE NO. 2020CVA001858D1

JUANITA LIRA DE RUIZ                               §           IN THE DISTRICT COURT
                                                   §
VS.                                                §            49TH JUDICIAL DISTRICT
                                                   §
ELIUD MENDOZA RIVERA                               §           WEBB COUNTY, TEXAS


                  DEFENDANT’S ORIGINAL ANSWER, JURY DEMAND
                        AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant, ELIUD MENDOZA RIVERA, and hereby makes and files this

his Original Answer to Plaintiff’s Original Petition and all parties seeking affirmative relief, and in

support hereof would show the Court as follows:

                                                   I.

                                        GENERAL DENIAL

        1.1     Defendant denies each and every, all and singular, the allegations in Plaintiff’s

Original Petition and all parties seeking affirmative relief, and says they are not true, in whole or in

part, and demands strict proof thereof on the trial of this cause.

                                                  II.

                                  REQUEST FOR DISCLOSURE

        2.1     Under Tex. R. Civ. P. 194, Defendant requests that Plaintiff and all parties seeking

affirmative relief disclose, within 30 days of the service of this request, the information or material

described in Rule 194.2.

                                                  III.

                                          JURY DEMAND
    Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 12 of 15




        3.1     Defendant requests that the above-styled and numbered cause be tried to a jury and

represent to the Court that the proper jury fee has been paid to the Clerk of this Court with the filing

of Defendant’s Original Answer.

        WHEREFORE, PREMISES CONSIDERED, Defendant ELIUD MENDOZA RIVERA,

respectfully prays that Plaintiff, and all parties seeking affirmative relief, take nothing from this

Defendant and that the Court enter a judgment dismissing all claims against this Defendant with

prejudice and awarding all costs of court and expenses incurred herein, and for such other and further

relief, at law and in equity, general or special, to which this Defendant might show himself to be justly

entitled to receive.


                                                Respectfully submitted,

                                                HODGE & JAMES, L.L.P.
                                                Attorneys at Law
                                                P.O. Box 534329 (78553)
                                                1617 E. Tyler Ave., Suite A
                                                Harlingen, Texas 78550
                                                Telephone: (956) 425-7400
                                                Facsimile: (956) 425-7707



                                                /s/ Anthony B. James
                                                Anthony B. James
                                                State Bar No. 10537300
                                                Email: ajames@hodgejames.com

                                                Attorneys for Defendant, ELIUD MENDOZA
                                                RIVERA




Defendant’s Original Answer, Jury Demand & RFD /2020-174                                          Page 2
    Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 13 of 15




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing, Defendant’s Original
Answer, Jury Demand and Request for Disclosure, has been served on the 7th day of December, 2020
to all attorneys of record electronic mail as follows:

       Manuel C. Maltos                                               Email: manuel@maltoslaw.com
       Maltos Law Firm, PLLC                                           Email: denise@maltoslaw.com
       8600 Wurzbach Road, Suite 702
       San Antonio, Texas 78240

       and

       German Cantu                                             Email: gcantu@thecantulawfirm.com
       Cantu Law Firm, PLLC
       8600 Wurzbach Road, Suite 702
       San Antonio, Texas 78240

               Attorneys for Plaintiff


                                               /s/ Anthony B. James
                                               Anthony B. James




Defendant’s Original Answer, Jury Demand & RFD /2020-174                                        Page 3
      Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 14 of 15                                      Filed
                                                                                                    4/21/2021 3:30 PM
                                                                                                      Esther Degollado
                                                                                                          District Clerk
                                                                                                          Webb District
                                                                                                      Janellie Berlanga
(2020-174)                                                                                         2020CVA001858D1

                                 CAUSE NO. 2020CVA001858D1

JUANITA LIRA DE RUIZ                              §            IN THE DISTRICT COURT
                                                  §
VS.                                               §            49TH JUDICIAL DISTRICT
                                                  §
ELIUD MENDOZA RIVERA                              §            WEBB COUNTY, TEXAS


                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant, TRANSPORTES JALY, and hereby makes and files this its

Original Answer to Plaintiff’s Original Petition, and in support hereof would show the Court as

follows:

                                                  I.

                                        GENERAL DENIAL

        Defendant denies each and every, all and singular, the allegations in Plaintiff’s Original

Petition, and says that they are not true, in whole or in part, and demands strict proof thereof on the

trial of this cause.

        WHEREFORE, PREMISES CONSIDERED, Defendant TRANSPORTES JALY,

respectfully prays that Plaintiff take nothing from this Defendant and that the Court enter a judgment

dismissing all claims against this Defendant with prejudice and awarding all costs of court and

expenses incurred herein, and for such other and further relief, at law and in equity, general or

special, to which this Defendant might show itself to be justly entitled to receive.
    Case 5:21-cv-00044 Document 1-1 Filed on 04/27/21 in TXSD Page 15 of 15




                                                 Respectfully submitted,

                                                 HODGE & JAMES, L.L.P.
                                                 Attorneys at Law
                                                 P.O. Box 534329 (78553)
                                                 1617 E. Tyler Ave., Suite A
                                                 Harlingen, Texas 78550
                                                 Telephone: (956) 425-7400
                                                 Facsimile: (956) 425-7707



                                                 /s/ Anthony B. James
                                                 Anthony B. James
                                                 State Bar No. 10537300
                                                 Email: ajames@hodgejames.com

                                                 Attorneys for Defendant, TRANSPORTES JALY


                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing, Defendant,
Transportes Jaly’s Original Answer, has been served on the 21st day of April, 2021 to all attorneys
of record electronic mail as follows:

        Manuel C. Maltos                                            Email: manuel@maltoslaw.com
        Maltos Law Firm, PLLC                                        Email: denise@maltoslaw.com
        8600 Wurzbach Road, Suite 702
        San Antonio, Texas 78240

        and

        German Cantu                                           Email: gcantu@thecantulawfirm.com
        Cantu Law Firm, PLLC
        8600 Wurzbach Road, Suite 702
        San Antonio, Texas 78240

                Attorneys for Plaintiff

                                                 /s/ Anthony B. James
                                                 Anthony B. James



Defendant Transportes Jaly’s Original Answer /2020-174                                      Page 2
